Name: 88/169/EEC: Commission Decision of 28 January 1988 approving 11 programmes drawn up by the Portuguese Republic pursuant to Council Regulation (EEC) No 3828/85 on a specific programme for the development of Portuguese agriculture (Only the Portuguese text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: economic policy;  agricultural policy;  agricultural structures and production;  Europe; NA
 Date Published: 1988-03-22

 Avis juridique important|31988D016988/169/EEC: Commission Decision of 28 January 1988 approving 11 programmes drawn up by the Portuguese Republic pursuant to Council Regulation (EEC) No 3828/85 on a specific programme for the development of Portuguese agriculture (Only the Portuguese text is authentic) Official Journal L 076 , 22/03/1988 P. 0024 - 0025*****COMMISSION DECISION of 28 January 1988 approving 11 programmes drawn up by the Portuguese Republic pursuant to Council Regulation (EEC) No 3828/85 on a specific programme for the development of Portuguese agriculture (Only the Portuguese text is authentic) (88/169/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3828/85 (1), and in particular Article 4 (2) thereof, Whereas on 20 April 1987 Portugal forwarded a specific programme under Article 12 of Regulation (EEC) No 3828/85 for the production of cereal and fodder-plant seed, aimed at improving the quality and quantity of the cereal and fodder-plant seed produced in the country and providing new equipment for the seed-testing authorities; Whereas on 20 April 1987 Portugal forwarded a specific programme under Article 5 (c) and the second sub-indent of the second indent of Article 10 of Regulation (EEC) No 3828/85, for health protection groups (mainland only), aimed at the detection and prevention of the most common diseases affecting cattle, sheep and goats; Whereas on 20 April 1987 Portugal forwarded a specific programme under the seventh indent of Article 20 (1) of Regulation (EEC) No 3828/85 for small irrigation systems, aimed at the building or improvement of small irrigation systems; Whereas on 20 April 1987 Portugal forwarded a specific programme under Articles 6, 7, 8 and 20 of Regulation (EEC) No 3828/85 for the development of agriculture and sheep farming in the concelho de Mertola, aimed at encouraging arable farmers to switch to fodder crops and promoting the more rational development of sheep farming; Whereas on 14 May 1987 Portugal forwarded two specific programmes under Article 19 of Regulation (EEC) No 3828/85, for the provision of electricity and the building of country roads in the autonomous region of Madeira, aimed at improving electricity supplies and access to holdings respectively; Whereas on 7 August 1987 Portugal forwarded a specific programme under Article 17 of Regulation (EEC) No 3828/85, for the renewal and improvement of traditional irrigation systems on the island of Madeira, aimed at modernizing the island's traditional irrigation network; Whereas on 7 August 1987 Portugal forwarded two specific programmes under the second sub-indent of the second indent of Article 10 (1) of Regulation (EEC) No 3828/85, for health protection groups for the autonomous regions of the Azores and Madeira, aimed at detecting and preventing the most common diseases affecting cattle (in the case of the Azores) and cattle, sheep and goats (in the case of Madeira); Whereas on 7 August 1987 Portugal forwarded a specific programme under Article 5 (a), (b) and (c), Article 7 and the first indent of Article 8 (1) of Regulation (EEC) No 3828/85, for agricultural vocational training centres, aimed at the building or preparation and the equipping with computers and other material of training centres and classrooms for farmers, and the organization of courses of theoretical and practical training; Whereas on 7 August 1987 Portugal forwarded a specific programme, under Article 5 (a), (b) and (c) and the second indent of Article 8 (1) of Regulation (EEC) No 3828/85, for training centres for agricultural advisers and for an agricultural research centre, aimed at the building and organization of a network of training centres for agricultural advisers, its running, the training of instructors and advisers, as well as the building and equipping of an agricultural research centre; Whereas the said programmes contain the information, provisions and measures laid down in Article 3 of Regulation (EEC) No 3828/85, showing that the objectives of that Regulation can be achieved; Whereas the EAGGF Committee has been consulted on the financial aspects; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Agricultural Structure, HAS ADOPTED THIS DECISION: Article 1 The specific programmes forwarded by Portugal on 20 April 1987, 14 May 1987 and 7 August 1987 are hereby approved. Article 2 Aid granted by the Portuguese Government for the implementation of these programmes is eligible for reimbursement from 7 August 1987. Article 3 This Decision is addressed to the Portuguese Republic. Done at Brussels, 28 January 1988. For the Commission Frans ANDRIESSEN Vice-President (1) OJ No L 372, 31. 12. 1985, p. 5.